DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 07/11/2022.  These drawings are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding 35 U.S.C 112(b) rejection of claim 15, the examiner agrees with the applicant's argument.  Therefore, the examiner withdraws this rejection.  
In addition, n combination with all the limitations recited in the independent claim 15, the prior art of record does not anticipate nor render obvious an aerosol-generating system, comprising: a cartridge assembly comprising: a cartridge assembly outer housing at least partially defining a mouthpiece having a mouthpiece air outlet, a cartridge at least partially disposed within the cartridge assembly outer housing, the cartridge comprising: an upstream end and a downstream end, a first compartment having a first air inlet at the upstream end and a first air outlet at the downstream end, and a second compartment having a second air inlet at the upstream end and a second air outlet at the downstream end, a mixing chamber extending between the downstream end and the mouthpiece air outlet, and a ventilation air inlet extending through the cartridge assembly outer housing and disposed downstream of the cartridge and providing fluid communication between an exterior of the aerosol-generating system and the mixing chamber; and an aerosol-generating device comprising: a device inner housing defining a device cavity and a device outer housing, wherein when the upstream end of the cartridge is received within the device cavity, at least a first part of a downstream edge of the device outer housing abuts at least a first part of an upstream edge of the cartridge assembly outer housing so that the cartridge assembly outer housing and the device outer housing form a system outer housing, and wherein the aerosol-generating system is configured so that at least a portion of the device inner housing is received between the cartridge and the cartridge assembly outer housing when the upstream end of the cartridge is received within the device cavity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831